Per Curiam:
The expenses of the defendant’s agents at the factory of the plaintiff to interview its representatives and to endeavor to expedite the work, amounting to $855.87, are not chargeable to plaintiff. They were voluntarily incurred. (See, also, Munson v. Smith Woolen Machinery Co., 118 App. Div. 398.) According to the evidence the commission paid Price on the canceled orders was $553.57 less than the amount allowed by the referee. The amount of $249 for expenses of storage and transportation of trucks is improper under the allegations of the counterclaim and according to the evidence was unnecessary. These three items, amounting to $1,658.44, should be deducted from the judgment. In other respects we find no error. Judgment modified by deducting therefrom $1,658.44 as of the date of its entry, and as so modified unanimously affirmed, without costs.